 

Exhibit 10.07

 

[tlogo1.jpg]  

 

Deed

 

Deed of guarantee and   indemnity  

 

Discovery Energy SA Pty Ltd

 

DEC Funding LLC 

 

  ANZ Tower 161 Castlereagh Street Sydney NSW 2000 Australia
GPO Box 4227 Sydney NSW 2001 Australia    T +61 2 9225 5000 F +61 2 9322 4000
herbertsmithfreehills.com DX 361 Sydney 

 

  

 

 

 

[tlogo2.jpg]

Contents

 

  Table of contents                   1 Definitions, interpretation and deed
components 2         1.1 Definitions 2   1.2 Interpretation 7   1.3 Incorporated
definitions 8   1.4 Interpretation of inclusive expressions 8   1.5 Business Day
8   1.6 Unconditional and irrevocable obligations 8   1.7 Accounting Standards 8
  1.8 Deed components 8         2 Guarantee 8         2.1 Guarantee 8   2.2
Payment 8         3 Payments 9         3.1 Manner of payment 9   3.2 Payments in
gross 9   3.3 Additional payments 9   3.4 Taxation deduction procedures 9   3.5
Tax Credit 10   3.6 Tax affairs 10   3.7 Noteholder’s statement of indebtedness
10   3.8 Securities for other moneys 10   3.9 Amounts payable on demand 10  
3.10 Set off 11         4 Representations and warranties 11         4.1
Representations and warranties 11   4.2 Survival of representations and
warranties 12   4.3 Reliance by the Noteholder 12   4.4 No reliance on the
Noteholder 12         5 Undertakings, consents and acknowledgments 12        
5.1 Amount of the Guaranteed Moneys 12   5.2 Proof by Noteholder 13   5.3
Retention of deed 13   5.4 Further assurances 13   5.5 Negative pledge 14   5.6
Provision of information and reports 14   5.7 Proper accounts 14   5.8 Notices
to the Noteholder 14   5.9 Term of undertakings 14         6 Indemnities 15    
    6.1 General indemnity 15   6.2 Indemnity for avoidance of Guaranteed Moneys
15   6.3 Foreign currency indemnity 16   6.4 Conversion of Currencies 16   6.5
Indemnity payment 16

 

Contents 1

 

 

[tlogo2.jpg]

 

Contents

 

7 Tax, costs and expenses 16         7.1 Tax 16   7.2 Costs and expenses 17  
7.3 GST 17         8 Interest on overdue amounts 17         8.1 Payment of
interest 17   8.2 Accrual of interest 18   8.3 Rate of interest 18         9
Saving provisions 18         9.1 No merger of security 18   9.2 Exclusion of
moratorium 18   9.3 Exclusion of PPSA provisions 19   9.4 Conflict 19   9.5
Consent of Noteholder 19   9.6 Non-exercise of Guarantor’s rights 19   9.7
Principal obligations 19   9.8 No obligation to marshal 19   9.9 Non avoidance
20   9.10 Continuing guarantee and indemnities 20         10 Third party
provisions 20         10.1 Suspense account 20   10.2 Independent obligations 21
  10.3 Unconditional nature of obligations 21   10.4 No competition 23        
11 General 24         11.1 Confidential information 24   11.2 Guarantor to bear
cost 25   11.3 Notices 25   11.4 Governing law and jurisdiction 25   11.5
Prohibition and enforceability 26   11.6 Waivers 26   11.7 Variation 26   11.8
Cumulative rights 26   11.9 Assignment 27   11.10 Counterparts 27   11.11
Attorneys 27           Signing page 28         Herbert Smith Freehills owns the
copyright in this document and using it without permission is strictly
prohibited.

 

Contents 2

 

 

[tlogo2.jpg]

 

Deed of guarantee and indemnity           Date ► 27 May 2016     Between the
parties      

 

Guarantor

Discovery Energy SA Pty Ltd

 

ABN 89 158 204 052 of Level 8, 350 Collins Street,
Melbourne 3000
Australia

        Noteholder

DEC Funding LLC, a Texas limited liability company

 

c/o Avista Capital Partners, 1000 Louisiana Street, Suite 3700,

Houston, Texas 77002

        Recitals The Guarantor agrees to grant the guarantee and indemnities in
this deed.         This deed witnesses:

that, for valuable consideration, the receipt and sufficiency of which is
acknowledged, the parties agree as follows:

   

 

page 1

 

 

[tlogo2.jpg]

 

1 Definitions, interpretation and deed components

 

1.1 Definitions       The meanings of the terms used in this deed are set out
below.    





  Term Meaning               Accounting Standards generally accepted accounting
principles in Australia.         Attorney an attorney appointed under any
Transaction Document.         Australian Security Agreement the general security
deed between the Guarantor and the Noteholder dated on or about the date of this
deed.               Authorisation

1    any consent, registration, filing, agreement, notice of non-objection,
notarisation, certificate, licence, approval, permit, authority or exemption; or

 

2    in relation to anything that a Government Agency may prohibit or restrict
within a specific period, the expiry of that period without intervention or
action or notice of intended intervention or action.

              Business Day

1    for the purposes of clause 11.3, a day on which banks are open for business
in the city where the notice or other communication is received excluding a
Saturday, Sunday or public holiday; and

 

2    for all other purposes, a day on which banks are open for business in New
York excluding a Saturday, Sunday or public holiday.

              Collateral Security any present or future Encumbrance, Guarantee
or other document or agreement created or entered into by a Transaction Party or
any other person as security for, or to credit enhance the payment of any of the
Guaranteed Moneys.               Corporations Act the Corporations Act 2001
(Cth).               Debtor Discovery Energy Corp., a Nevada corporation, having
its principal place of business at One Riverway Drive, Suite 1700, Houston,
Texas 77056      

 

page 2

 

 

[tlogo2.jpg]

 



  Term Meaning               Dollars, A$ and $ the lawful currency of the
Commonwealth of Australia.                     Encumbrance

an interest or power:

 

1     reserved in or over an interest in any asset including any retention of
title; or.

 

2     created or otherwise arising in or over any interest in any asset under a
security agreement, bill of sale, mortgage, charge, lien, pledge, trust or power
or any other agreement having similar effect,

 

by way of, or having similar commercial effect to, security for the payment of a
debt, any other monetary obligation or the performance of any other obligation,
and includes any agreement to grant or create any of the above and includes a
security interest within the meaning of section 12(1) of the PPSA.

                    Event of Default has the same meaning as in the Principal
Agreement.                     Excluded Tax

a Tax imposed by any jurisdiction on the net income of the Noteholder but not a
Tax:

 

1    calculated on or by reference to the gross amount of any payment (without
allowance for any deduction) derived by the Noteholder under a Transaction
Document or any other document referred to in a Transaction Document; or

 

2    imposed as a result of the Noteholder being considered a resident of or
organised or doing business in that jurisdiction solely as a result of it being
a party to a Transaction Document or any transaction contemplated by a
Transaction Document.

                    Financial Report

in relation to an entity, the following financial statements and information in
relation to the entity, prepared for its financial half year or financial year:

 

1     a statement of financial performance;

 

2     a statement of financial position; and

 

3     a statement of cashflows,

 

together with any notes to those documents and any accompanying reports,
statements, declarations and other documents or information.

                    Government Agency any government or any governmental,
semi-governmental, administrative, fiscal or judicial body, department,
commission, authority, tribunal, agency or entity.          



 



page 3

 

 

[tlogo2.jpg]

 

  Term Meaning               GST the goods and services tax levied under the GST
Act.               GST Act the A New Tax System (Goods and Services Tax) Act
1999 (Cth).               Guarantee

any guarantee, suretyship, letter of credit, letter of comfort or any other
obligation:

 

1     to provide funds (whether by the advance or payment of money, the purchase
of or subscription for shares or other securities, the purchase of assets or
services, or otherwise) for the payment or discharge of;3

 

2     to indemnify any person against the consequences of default in the payment
of; or

 

3     to be responsible for,

 

any debt or monetary liability or obligation (whether or not it involves the
payment of money) of another person or the assumption of any responsibility or
obligation in respect of the insolvency or the financial condition of any other
person but excludes this deed.

              Guaranteed Moneys

all debts and monetary liabilities of the Debtor to the Noteholder under or in
relation to any Transaction Document, and in any capacity, irrespective of
whether the debts or liabilities:

 

1     are present or future;

 

2     are actual, prospective, contingent or otherwise;

 

3     are at any time ascertained or unascertained;

 

4     are owed or incurred by or on account of the Debtor alone, or severally or
jointly with any other person;

 

5     are owed to or incurred for the account of the Noteholder alone, or
severally or jointly with any other person;

 

6     are owed or incurred as principal, interest, fees, charges, Taxes, damages
(whether for breach of contract or tort or incurred on any other ground),
losses, costs or expenses, or on any other account;

 

7     are owed to or incurred for the account of the Noteholder directly or as a
result of:

 

·    the assignment or transfer to the Noteholder of any debt or liability of
the Debtor (whether by way of assignment, transfer or otherwise); or

 

·    any other dealing with any such debt or liability; or

 

8    comprise any combination of the above.

              Loss any claim, action, damage, loss, liability, cost, charge,
expense, outgoing or payment.      

 

page 4

 

 

[tlogo2.jpg]

 



  Term Meaning               Marketable Securities marketable securities as
defined in section 9 of the Corporations Act.               Material Adverse
Effect

a material adverse effect on:

 

1     the ability of the Guarantor to perform any of its payment obligations
under any Transaction Document to which it is a party;

 

2     the enforceability or priority of a Transaction Document or any
Encumbrance provided for by a Transaction Document; or

 

3    the assets, business or operations of the Guarantor.

              Officer

1     in relation to the Guarantor, a director or a secretary or a person
notified to the Noteholder to be an authorised officer of the Guarantor; and

 

2     in relation to the Noteholder, any person whose title includes the word
‘Director’, ‘Managing Director’, ‘Manager’ or ‘Vice President’, and any other
person appointed by the Noteholder to act as its authorised officer for the
purposes of this deed.

              Payment Currency the currency in which a payment is actually made.
              Power any right, power, authority, discretion or remedy conferred
on the Noteholder by any Transaction Document or any applicable law.            
  PPSA the Personal Property Securities Act 2009 (Cth).               PPSA
Security Interest a security interest as defined in the PPSA.              
Principal Agreement the terms of the Senior Secured Convertible Debentures
issued by the Debtor to the Noteholder on [#] 2016 and thereafter.              
Receiver a receiver or receiver and manager appointed under a Transaction
Document.               Related Body Corporate a ‘related body corporate’ as
defined in section 50 of the Corporations Act.               Relevant Currency
the currency in which a payment is required to be made under the Transaction
Documents and, if not expressly stated to be another currency, is US Dollars.  
   

 

page 5

 

 

[tlogo2.jpg]

 

  Term Meaning               Same Day Funds immediately available and freely
transferable funds.               Securities Purchase Agreement the purchase
agreement for the Senior Secured Convertible Debentures dated 27 May 2016
between the Debtor and the Noteholder.               Specific Security Agreement
the document entitled ‘Specific Security Agreement (Shares)’ between the
Guarantor and the Noteholder dated on or about the date of this deed.          
    Subsidiary a subsidiary as defined in section 46 of the Corporations Act.  
            Tax

1      any tax including GST, levy, charge, impost, duty, fee, deduction,
compulsory loan or withholding; or

 

2     any income, stamp or transaction duty, tax or charge,

 

which is assessed, levied, imposed or collected by any Government Agency and
includes any interest, fine, penalty, charge, fee or other amount imposed on, or
in respect of, any of the above.

              Transaction Document

1     this deed;

 

2     the Principal Agreement;

 

3     the US Security Agreement;

 

4     the Securities Purchase Agreement;

 

5     the Australian Security Agreement;

 

6     the Specific Security Agreement,

 

or any document or agreement entered into or given under any of the above.

              Transaction Party

1 the Guarantor; or

 

2 the Debtor.

              US Security Agreement the security agreement for the Senior
Secured Convertible Debentures dated 27 May 2016 between the Debtor, all of the
Debtor’s subsidiaries and the Noteholder.      

 

page 6

 

 

[tlogo2.jpg]

 



1.2Interpretation

 

In this deed:

 

(a)Headings and bold type are for convenience only and do not affect the
interpretation of this deed.

 

(b)The singular includes the plural and the plural includes the singular.

 

(c)Words of any gender include all genders.

 

(d)Other parts of speech and grammatical forms of a word or phrase defined in
this deed have a corresponding meaning.

 

(e)An expression importing a person includes any company, partnership, joint
venture, association, corporation or other body corporate and any Government
Agency as well as an individual.

 

(f)A promise on the part of 2 or more persons binds them jointly and severally.

 

(g)A reference to any thing (including any right) includes a part of that thing
but nothing in this clause 1.2(g) implies that performance of part of an
obligation constitutes performance of the obligation.

 

(h)A reference to a clause, party, schedule, attachment or exhibit is a
reference to a clause of, and a party, schedule, attachment or exhibit to, this
deed.

 

(i)A reference to any legislation includes all delegated legislation made under
it and amendments, consolidations, replacements or re-enactments of any of them.

 

(j)A reference to a document includes all amendments or supplements to, or
replacements or novations of, that document.

 

(k)A reference to a party to a document includes that party’s successors and
permitted assignees.

 

(l)A reference to an agreement other than this deed includes a deed and any
legally enforceable undertaking, agreement, arrangement or understanding,
whether or not in writing.

 

(m)A reference to an asset includes all property of any nature, including a
business, and all rights, revenues and benefits.

 

(n)A reference to liquidation or insolvency includes appointment of an
administrator, compromise, arrangement, merger, amalgamation, reconstruction,
winding up, dissolution, deregistration, assignment for the benefit of
creditors, scheme, composition or arrangement with creditors, insolvency,
bankruptcy, or a similar procedure or, where applicable, changes in the
constitution of any partnership or person, or death.

 

(o)A reference to a document includes any agreement in writing, or any
certificate, notice, instrument or other document of any kind.

 

(p)No provision of this deed will be construed adversely to a party because that
party was responsible for the preparation of this deed or that provision.

 

(q)A reference to a body, other than a party to this deed (including an
institute, association or authority), whether statutory or not:

 

(1)which ceases to exist; or

 

(2)whose powers or functions are transferred to another body,

 

is a reference to the body that replaces it or that substantially succeeds to
its powers or functions.

 



page 7

 

 

[tlogo2.jpg]

 

(r)References to time are to Melbourne time.

 

(s)Where this deed confers any power or authority on a person that power or
authority may be exercised by that person acting personally or through an agent
or attorney.

 

1.3Incorporated definitions

 

A word or phrase (other than one defined in clause 1.1) defined in the Principal
Agreement has the same meaning in this deed.

 

1.4Interpretation of inclusive expressions

 

Specifying anything in this deed after the words ‘include’ or ‘for example’ or
similar expressions does not limit what else is included unless there is express
wording to the contrary.

 

1.5Business Day

 

Where the day on or by which any thing is to be done is not a Business Day, that
thing must be done on or by the next Business Day.

 

1.6Unconditional and irrevocable obligations

 

Each of the obligations of the Guarantor under this deed is unconditional and
irrevocable.

 

1.7Accounting Standards

 

Any accounting practice or concept relevant to this deed is to be construed or
determined in accordance with the Accounting Standards.

 

1.8Deed components

 

This deed includes any schedule.

 

2Guarantee

 

2.1Guarantee

 

The Guarantor guarantees to the Noteholder the payment of the Guaranteed Moneys.

 

2.2Payment

 

(a)If the Guaranteed Moneys are not paid when due, the Guarantor must
immediately on demand from the Noteholder pay to the Noteholder the Guaranteed
Moneys in the same manner and currency as the Guaranteed Moneys are required to
be paid.

 

(b)A demand under clause 2.2(a) may be made at any time and from time to time.

 

page 8

 

 

[tlogo2.jpg]

 

3Payments

 

3.1Manner of payment

 

All payments to the Noteholder under this deed must be made:

 

(a)in Same Day Funds;

 

(b)in the Relevant Currency;

 

(c)not later than 11.00am on the date specified in the demand made under clause
2.2,

 

to the Noteholder’s account as specified by the Noteholder to the Guarantor or
in any other manner the Noteholder directs from time to time.

 

3.2Payments in gross

 

All payments which the Guarantor is required to make under this deed must be
without:

 

(a)any set off, counterclaim or condition; and

 

(b)any deduction or withholding for any Tax or any other reason, unless the
Guarantor is required to make a deduction or withholding by applicable law.

 

3.3Additional payments

 

If:

 

(a)the Guarantor is required to make a deduction or withholding in respect of
Tax (other than an Excluded Tax) from any payment it is required to make to the
Noteholder under this deed; or

 

(b)the Noteholder is required to pay any Tax (other than an Excluded Tax) in
respect of any payment it receives from the Guarantor under this deed,

 

the Guarantor:

 

(c)indemnifies the Noteholder against that Tax; and

 

(d)must pay to the Noteholder an additional amount that the Noteholder
determines to be necessary to ensure that the Noteholder receives when due a net
amount (after payment of any Tax (other than an Excluded Tax) in respect of each
additional amount) that is equal to the full amount it would have received if a
deduction or withholding or payment of Tax had not been made.

 

3.4Taxation deduction procedures

 

If clause 3.3 applies:

 

(a)the Guarantor must pay the amount deducted or withheld to the appropriate
Government Agency as required by law; and

 

(b)the Guarantor must:

 

(1)use reasonable endeavours to obtain a payment receipt or from the Government
Agency (and any other documentation ordinarily provided by the Government Agency
in connection with the payment); and

 

(2)within 2 Business Days after receipt of the documents referred to in clause
3.4(b)(1), deliver copies to the Noteholder.

 

page 9

 

 

[tlogo2.jpg]

 



3.5Tax Credit

 

If the Guarantor makes an additional payment under clause 3.3, and the
Noteholder determines that:

 

(a)a credit against, relief or remission for, or repayment of any Tax (Tax
Credit) is attributable to that additional payment; and

 

(b)the Noteholder has obtained, utilised and retained that Tax Credit,

 

then the Noteholder must pay an amount to the Guarantor which the Noteholder
determines will leave it (after that payment) in the same after Tax position as
it would have been in had the additional payment not been made by the Guarantor.

 

3.6Tax affairs

 

Nothing in clause 3.5:

 

(a)interferes with the right of the Noteholder to arrange its tax affairs in any
manner it thinks fit;

 

(b)obliges the Noteholder to investigate the availability of, or claim, any Tax
Credit; or

 

(c)obliges the Noteholder to disclose any information relating to its tax
affairs or any tax computations.

 

3.7Noteholder’s statement of indebtedness

 

A certificate signed by an Officer of the Noteholder stating:

 

(a)the amount of the Guaranteed Moneys due and payable;

 

(b)the amount due and payable by the Guarantor under this deed; or

 

(c)the amount of the Guaranteed Moneys, whether currently due and payable or
not,

 

is sufficient evidence, unless the contrary is proved, of that amount at the
date stated on the certificate or failing that as at the date of that
certificate.

 

3.8Securities for other moneys

 

(a)The Noteholder may apply any amounts received by it or recovered under:

 

(1)any Collateral Security; and      (2)any other document or agreement,

 

 that is a security for any of the Guaranteed Moneys and any other moneys in
such manner as it determines in its absolute discretion.

  

(b)The Noteholder need not apply any amounts referred to in clause 3.8(a) in or
towards satisfaction of the Guaranteed Moneys.

 

(c)Clause 3.8(b) does not limit clause 3.8(a).

 

3.9Amounts payable on demand

 

If any amount payable by the Guarantor under this deed is not expressed to be
payable on a specified date, that amount is payable by the Guarantor on demand
by the Noteholder.

 

page 10

 

 

[tlogo2.jpg]

 



3.10Set off

 

If the Guarantor or the Debtor fails to pay any Guaranteed Moneys when due, the
Noteholder may:

 

(a)apply any credit balance in any currency in any account of the Guarantor with
the Noteholder in and towards satisfaction of the Guaranteed Moneys; and

 

(b)effect any currency conversion that may be required to make any application
under clause 3.10(a).

 

4Representations and warranties

 

4.1Representations and warranties

 

The Guarantor represents and warrants that:

 

(a)registration: it is a corporation, duly incorporated or registered (or taken
to be registered) and validly existing under the Corporations Act;

 

(b)corporate power: it has the corporate power to own its assets and to carry on
its business as it is now being conducted;

 

(c)authority: it has power and authority to enter into and perform its
obligations under the Transaction Documents to which it is expressed to be a
party;

 

(d)authorisations: it has taken all necessary action to authorise the execution,
delivery and performance of the Transaction Documents to which it is expressed
to be a party;

 

(e)binding obligations: the Transaction Documents to which it is expressed to be
a party constitute its legal, valid and binding obligations and, subject to any
necessary stamping and registration, are enforceable in accordance with their
terms subject to laws generally affecting creditors’ rights and to principles of
equity;

 

(f)transaction permitted: the execution, delivery and performance by it of the
Transaction Documents to which it is expressed to be a party will not breach, or
result in a contravention of:

 

(1)any law, regulation or Authorisation;

 

(2)its constitution or other constituent documents; or

 

(3)any Encumbrance or agreement that is binding on the Guarantor;

 

and will not result in:

 

(4)the creation or imposition of any Encumbrance on any assets of the Guarantor
other than as permitted under a Transaction Document; or

 

(5)the acceleration of the date of payment of any obligation under any agreement
that is binding upon the Guarantor;

 

(g)financial information: the most recent Financial Reports and any other
information that it and any of its Subsidiaries have provided to the Noteholder
before the execution of this deed or under clause 5.6:

 

(1)give a true and fair view of the financial condition and state of affairs of
it as at the date they were prepared and of the results of its operations for
the period they cover; and

 

page 11

 

  

[tlogo2.jpg]

 

(2)were prepared in accordance with the Accounting Standards;

 

(h)no change in affairs: there has been no change in its state of affairs since
the end of the accounting period for its most recent Financial Reports referred
to in clause 4.1(g) which has had or is likely to have a Material Adverse
Effect;

 

(i)representations true: each of its representations and warranties contained in
the Transaction Documents is correct and not misleading when made or repeated;

 

(j)disclosure: all information provided to the Noteholder by or on its behalf in
relation to it, its assets, business or affairs or the Transaction Documents was
correct and not misleading (by omission or otherwise) as at the time it was
provided;

 

(k)no failure to disclose: it has not withheld from the Noteholder any
information material to the decision of the Noteholder to enter into the
Transaction Documents to which the Noteholder is a party;

 

(l)not a trustee: it does not enter into any Transaction Document as trustee of
any trust or settlement; and

 

(m)commercial benefit: the entering into and performance by it of its
obligations under the Transaction Documents to which it is expressed to be a
party is for its commercial benefit and is in its commercial interests.

 

4.2Survival of representations and warranties

 

The representations and warranties in clause 4.1:

 

(a)survive the execution of this deed; and

 

(b)(except for the representations and warranties in clauses 4.1(i) and 4.1(j)
are regarded as repeated on each describe event with respect to the facts and
circumstances then subsisting.

 

4.3Reliance by the Noteholder

 

The Guarantor acknowledges that the Noteholder has entered into each Transaction
Document in reliance on the representations and warranties given under this
deed.

 

4.4No reliance on the Noteholder

 

The Guarantor acknowledges that it has not entered into this deed or any
Transaction Document in reliance on any representation, warranty, promise or
statement of the Noteholder or of any person on behalf of the Noteholder.

 

5Undertakings, consents and acknowledgments

 

5.1Amount of the Guaranteed Moneys

 

(a)This deed applies to any amount that forms part of the Guaranteed Moneys from
time to time.

 

(b)The obligations of the Guarantor under this deed extend to any increase in
the Guaranteed Moneys as a result of:

 

page 12

 

  

[tlogo2.jpg]

 

(1)any amendment, supplement, renewal or replacement of any Transaction Document
to which a Transaction Party and the Noteholder is a party; or

 

(2)the occurrence of any other thing.

 

(c)Clause 5.1(b):

 

(1)applies regardless of whether the Guarantor is aware of, has consented to, or
is given notice of any amendment, supplement, renewal or replacement of any
agreement to which a Transaction Party and the Noteholder is a party or the
occurrence of any other thing; and

 

(2)does not limit the obligations of the Guarantor under this deed.

 

5.2Proof by Noteholder

 

In the event of the liquidation of the Debtor or any other person liable to pay
the Guaranteed Moneys, the Guarantor authorises the Noteholder to prove for all
moneys that the Guarantor has paid or is or may be obliged to pay under any
Transaction Document, any other document or agreement or otherwise in respect of
the Guaranteed Moneys.

 

5.3Retention of deed

 

The Noteholder may retain this deed for:

 

(a)7 months after the payment in full of the Guaranteed Moneys; or

 

(b)if anything referred to in clause 9.9 has occurred or in the opinion of the
Noteholder may occur, such longer period as the Noteholder determines.

 

5.4Further assurances

 

The Guarantor must:

 

(a)do anything which the Noteholder requests to:

 

(1)ensure or enable the Noteholder to ensure that this deed, any PPSA Security
Interest under this deed and the Powers are fully effective, enforceable and
perfected with the contemplated priority; or      (2)aid the exercise of any
Power,

 

 including the execution of any document or agreement;

  

(b)without limiting clause 5.4(a)(1), obtain and renew when necessary all
Authorisations required under any law or document or agreement, or require a
third party to take any other action (including executing any document):

 

(1)to enable the Guarantor to perform the obligations of the Guarantor under
this deed;

 

(2)for the validity or enforceability perfection or priority of this deed or any
PPSA Security Interest under this deed; or

 

(3)as required to give effect to clause 5.4(a)(1); and

 

(c)comply with the terms of the Authorisations referred to in clause 5.4(b).

 

page 13

 

 

[tlogo2.jpg]

 

5.5Negative pledge

 

The Guarantor must not:

 

(a)sell, assign, transfer or otherwise dispose of or part with possession of;

 

(b)create or allow to exist, or agree to, any Encumbrance (other than an
Encumbrance in favour of the Noteholder) over; or

 

(c)attempt to do anything listed in clause 5.5(a) and 5.5(b) in respect of,

 

any of its assets, except in the ordinary course of its ordinary business,
without the prior written consent of the Noteholder.

 

5.6Provision of information and reports

 

The Guarantor must provide to the Noteholder the following:

 

(a)documents issued: copies of all documents issued by it to holders of its
Marketable Securities;

 

(b)Know your client: documentation and other evidence requested by the
Noteholder which is required to satisfy or comply with the ‘know your customer’,
‘know your client’ or ‘client vetting’ procedures of the Noteholder or any
potential assignee or any other person who is considering contracting with the
Noteholder in connection with a Transaction Document; and

 

(c)other information: any other information that the Noteholder requests in
relation to it or any of its assets.

 

5.7Proper accounts

 

The Guarantor must keep accounting records that give a true and fair view of the
financial condition and state of affairs of it and its Subsidiaries.

 

5.8Notices to the Noteholder

 

The Guarantor must notify the Noteholder as soon as it becomes aware of:

 

(a)any Event of Default occurring;

 

(b)any litigation, arbitration, administration or other proceeding in respect of
it or any of its assets being commenced or threatened that is if adversely
determined would have or be likely to have a Material Adverse Effect;

 

(c)any Encumbrance or Guarantee, other than any Transaction Document, being
created or entered into by the Guarantor or any Subsidiary of the Guarantor; and

 

(d)any proposal of any Government Agency to compulsorily acquire any asset of
the Guarantor or any Subsidiary of the Guarantor.

 

5.9Term of undertakings

 

Each of the Guarantor’s undertakings in this clause 5 continues in full force
and effect for the term of this deed.

 

page 14

 

 

[tlogo2.jpg]

 

6Indemnities

 

6.1General indemnity

 

(a)The Guarantor indemnifies the Noteholder against any Loss which the
Noteholder pays, suffers, incurs or is liable for, in respect of any of the
following:

 

(1)the occurrence of any Event of Default;

 

(2)the Noteholder exercising its Powers consequent upon or arising out of the
occurrence of any Event of Default;

 

(3)the non-exercise, attempted exercise, exercise or delay in exercising of any
Power;

 

(4)any failure by the Debtor to pay any of the Guaranteed Moneys when due or in
the manner or currency in which they were required to be paid;

 

(5)any failure of the Debtor or the Guarantor or any other person to observe,
perform or comply with any provision of any Transaction Document or any other
document or agreement;

 

(6)any fact or circumstance not being as represented or warranted to the
Noteholder by the Debtor or the Guarantor or any Transaction Party; and

 

(7)the Noteholder acting in connection with this deed or a Transaction Document
in good faith on fax instructions purporting to originate from the offices of
the Guarantor or a Transaction Party or to be given by the Guarantor or the
Transaction Party.

 

(b)The indemnity contained in clause 6.1(a) includes:

 

(1)the amount determined by the Noteholder as being incurred by reason of the
liquidation or re-employment of deposits or other funds acquired or contracted
for by the Noteholder to fund or maintain the Guaranteed Moneys; and

 

(2)loss of margin.

 

6.2Indemnity for avoidance of Guaranteed Moneys

 

(a)If any of the Guaranteed Moneys (or moneys that would have been Guaranteed
Moneys had they not been irrecoverable) are irrecoverable by the Noteholder:

 

(1)from the Debtor; or

 

(2)from the Guarantor on the footing of a guarantee,

 

the Guarantor, as a separate and principal obligation:

 

(3)indemnifies the Noteholder against any Loss suffered, paid or incurred by the
Noteholder in relation to the non-payment of that money; and

 

(4)must pay the Noteholder an amount equal to that money.

 

(b)Clause 6.2(a) applies to the Guaranteed Moneys (or moneys that would have
been Guaranteed Moneys had they not been irrecoverable) that are or may be
irrecoverable irrespective of whether:

 

(1)they are or may be irrecoverable by reason of any event described in clause
10.3;

 

page 15

 

  

[tlogo2.jpg]

 

(2)they are or may be irrecoverable by reason of any other fact or circumstance;

 

(3)the transactions or any of them relating to those moneys are void or illegal
or avoided or otherwise unenforceable; and

 

(4)any matters relating to the Guaranteed Moneys are or should have been within
the knowledge of the Noteholder.

 

6.3Foreign currency indemnity

 

If, at any time:

 

(a)the Noteholder receives or recovers any part of the Guaranteed Moneys or any
amount payable by the Guarantor under this deed including:

 

(1)under any judgment or order of any Government Agency;

 

(2)for any breach of any Transaction Document;

 

(3)on the liquidation of the Debtor, the Guarantor or any other person liable to
pay the Guaranteed Moneys or any proof or claim in that liquidation; or

 

(4)any other thing into which the obligations of the Guarantor, Debtor or other
person liable to pay the Guaranteed Moneys may have become merged, and

 

(b)the Payment Currency is not the Relevant Currency,

 

the Guarantor indemnifies the Noteholder against any shortfall between the
amount payable in the Relevant Currency and the amount actually received or
recovered by the Noteholder after the Payment Currency is converted or
translated into the Relevant Currency in accordance with clause 6.4.

 

6.4Conversion of Currencies

 

The Noteholder may itself or through its bankers purchase one currency with
another, whether or not through an intermediate currency, whether spot or
forward, in the manner and amounts and at the times it thinks fit.

 

6.5Indemnity payment

 

The Guarantor must pay to the Noteholder upon demand all amounts that the
Noteholder states are owing to it under any indemnity under this deed.

 

7Tax, costs and expenses

 

7.1Tax

 

(a)The Guarantor must pay any Tax (other than an Excluded Tax) that is payable
in respect of a Transaction Document (including in respect of the execution,
delivery, performance, release, discharge, amendment or enforcement of a
Transaction Document).

 

(b)The Guarantor must pay any fine, penalty or other cost in respect of a
failure to pay any Tax described in clause 7.1(a) except to the extent that the
fine, penalty or other cost is caused by the Noteholder’s failure to lodge
moneys received from the Guarantor within 5 Business Days before the due date
for lodgment.

 

page 16

 

 

[tlogo2.jpg]

 

(c)The Guarantor indemnifies the Noteholder against any amount payable under
clause 7.1(a) or clause 7.1(b).

 

7.2Costs and expenses

 

The Guarantor must pay to the Noteholder:

 

(a)all costs and expenses of the Noteholder in relation to the negotiation,
preparation, execution, delivery, stamping, registration, perfection,
completion, variation and discharge of any Transaction Document or any
Encumbrance provided for by a Transaction Document;

 

(b)all costs and expenses of the Noteholder in relation to the enforcement,
protection or waiver, or attempted or contemplated enforcement or protection, of
any rights under any Transaction Document;

 

(c)all costs and expenses of the Noteholder in relation to the consent or
approval of the Noteholder given under any Transaction Document; and

 

(d)all costs and expenses of the Noteholder in relation to any enquiry by a
Government Agency involving the Guarantor,

 

including:

 

(e)any administration costs of the Noteholder in connection with the matters
described in clauses 7.2(b) and 7.2(d); and

 

(f)any legal costs and expenses and any professional consultant’s fees on a full
indemnity basis.

 

7.3GST

 

(a)If GST is or will be imposed on a supply made under or in connection with
this deed by the Noteholder, the Noteholder may, to the extent that the
consideration otherwise provided for that supply is not stated to include an
amount in respect of GST on the supply:

 

(1)increase the consideration otherwise provided for that supply under this deed
by the amount of that GST; or

 

(2)otherwise recover from the recipient of the supply the amount of that GST.

 

(b)The Noteholder must issue a Tax Invoice to the recipient of the supply no
later than 5 Business Days after payment to the Noteholder of the GST inclusive
consideration for that supply.

 

8Interest on overdue amounts

 

8.1Payment of interest

 

(a)Subject to clause 8.1(b), the Guarantor must pay interest:

 

(1)on any amount due and payable under this deed but unpaid; and

 

(2)on any interest payable under this clause 8.

 

page 17

 

 

[tlogo2.jpg]

 

(b)Clause 8.1(a) does not apply to any amount due under clause 2 where interest
continues to be payable by the Debtor on the corresponding part of the
Guaranteed Moneys and accordingly forms part of the Guaranteed Moneys.

 

8.2Accrual of interest

 

The interest payable under clause 8.1:

 

(a)accrues from day to day from and including the due date for payment up to the
actual date of payment, before and, as an additional and independent obligation,
after any judgment or other thing into which the liability to pay any amount
under this deed becomes merged; and

 

(b)may be capitalised by the Noteholder at monthly intervals.

 

8.3Rate of interest

 

The rate of interest payable under this clause 8 is the higher of:

 

(a)any rate specified in a Transaction Document; and

 

(b)the rate fixed or payable under a judgment, decree or order referred to in
clause 8.2(a).

 

9Saving provisions

 

9.1No merger of security

 

(a)Nothing in this deed merges, extinguishes, postpones, lessens or otherwise
prejudicially affects:

 

(1)any Encumbrance or indemnity in favour of the Noteholder; or

 

(2)any Power.

 

(b)No other Encumbrance or Transaction Document which the Noteholder has the
benefit of in anyway prejudicially affects any Power.

 

9.2Exclusion of moratorium

 

To the extent not excluded by law, a provision of any legislation that directly
or indirectly:

 

(a)lessens, varies or affects in favour of the Guarantor any obligations under
this deed or any Collateral Security;

 

(b)stays, postpones or otherwise prevents or prejudicially affects the exercise
by the Noteholder of any Power; or

 

(c)confers any right on the Guarantor or imposes any obligation on the
Noteholder or an Attorney in connection with the exercise of any Power,

 

is negatived and excluded from this deed and any Collateral Security and all
relief and protection conferred on the Guarantor by or under that legislation is
also negatived and excluded.

 

page 18

 

  

[tlogo2.jpg]

 

9.3Exclusion of PPSA provisions

 

Without limiting clause 9.2, except as set forth in the Australian Security
Agreement and the Specific Security Agreement:

 

(a)the provisions of the PPSA specified in section 115(1) of that Act and (in
the circumstances permitted under section 115(7) of the PPSA) section 115(7) of
that Act are excluded and will not apply to any PPSA Security Interest under
this deed; and

 

(b)to the extent not prohibited by the PPSA, the Guarantor waives its right to
receive any notice otherwise required to be given by the Noteholders under
section 157 (verification statements) or any other provision of the PPSA.

 

9.4Conflict

 

Where any right, power, authority, discretion or remedy conferred on the
Noteholder under this deed or any Collateral Security is inconsistent with the
powers conferred by applicable law then, to the extent not prohibited by that
law, those powers conferred by applicable law are regarded as negatived or
varied to the extent of the inconsistency.

 

9.5Consent of Noteholder

 

(a)Whenever the doing of any thing by the Guarantor is dependent on the consent
or approval of the Noteholder, the Noteholder may withhold its consent or
approval or give it conditionally or unconditionally in its absolute discretion
unless expressly stated otherwise in this deed.

 

(b)Any conditions imposed on the Guarantor by the Noteholder under clause 9.5(a)
must be complied with by the Guarantor.

 

9.6Non-exercise of Guarantor’s rights

 

The Guarantor must not exercise any right it may have (whether arising under
this deed, any other Transaction Document or otherwise) inconsistent with this
deed.

 

9.7Principal obligations

 

This deed and each Collateral Security is:

 

(a)a principal obligation and is not to be treated as ancillary or collateral to
any other right or obligation; and

 

(b)independent of and unaffected by any other Collateral Security that the
Noteholder may hold in respect of the Guaranteed Moneys or any obligations of
any Transaction Party or any other person.

 

9.8No obligation to marshal

 

The Noteholder is not required to marshal or to enforce or apply under,
appropriate, recover or exercise:

 

(a)any Encumbrance, Guarantee or Collateral Security or other document or
agreement held, at any time, by the Noteholder; or

 

(b)any money or asset that the Noteholder, at any time, holds or is entitled to
receive.

 

page 19

 

  

[tlogo2.jpg]

 

9.9Non avoidance

 

(a)If any payment, conveyance, transfer or other transaction relating to or
affecting the Guaranteed Moneys is:

 

(1)void, voidable or unenforceable in whole or in part; or

 

(2)claimed to be void, voidable or unenforceable and that claim is upheld,
conceded or compromised in whole or in part,

 

the liability of the Guarantor under this deed and any Power is the same as if:

 

(3)that payment, conveyance, transfer or transaction (or the void, voidable or
unenforceable part of it); and

 

(4)any release, settlement or discharge made in reliance on any thing referred
to in clause 9.9(a)(3),

 

had not been made and the Guarantor must immediately take all action and sign
all documents necessary or required by the Noteholder to restore to the
Noteholder this deed and any Encumbrance held by the Noteholder immediately
before the payment, conveyance, transfer or transaction.

 

(b)Clause 9.9(a) applies whether or not the Noteholder knew, or ought to have
known, of anything referred to in clause 9.9(a).

 

9.10Continuing guarantee and indemnities

 

(a)The guarantee and each indemnity contained in this deed is a continuing
obligation of the Guarantor, despite:

 

(1)any settlement of account; or

 

(2)the occurrence of any other thing,

 

and remains in full force and effect until:

 

(3)the Guaranteed Moneys and all other moneys owing, contingently or otherwise,
under any of the Transaction Documents, have been paid in full; and

 

(4)this deed has been finally discharged by the Noteholder.

 

(b)The guarantee and each indemnity contained in this deed is an additional,
separate and independent obligation of the Guarantor and neither the guarantee
nor any indemnity limits the general nature of the guarantee or any other
indemnity.

 

(c)The guarantee and each indemnity contained in this deed survives the
termination of any Transaction Document.

 

10Third party provisions

 

10.1Suspense account

 

(a)The Noteholder may apply to the credit of a suspense account any:

 

(1)amounts received under this deed;

 

(2)dividends, distributions or other amounts received in respect of the
Guaranteed Moneys in any liquidation; and

 

page 20

 

  

[tlogo2.jpg]

 

(3)other amounts received from the Guarantor, the Debtor, Transaction Party or
any other person in respect of the Guaranteed Moneys.

 

(b)The Noteholder may retain the amounts in the suspense account for as long as
it determines and is not obliged to apply them in or towards satisfaction of the
Guaranteed Moneys.

 

(c)The Noteholder may apply the amounts referred to in clause 10.1(b) in or
towards satisfaction of the Guaranteed Moneys in such manner as it determines.

 

10.2Independent obligations

 

This deed is enforceable against the Guarantor:

 

(a)without first having recourse to any Collateral Security;

 

(b)whether or not the Noteholder has:

 

(1)made demand on any Transaction Party other than the Guarantor (other than any
demand specifically required to be given, or notice required to be issued, to
the Guarantor under clause 2.2 or any other provision of a Transaction
Document);

 

(2)given notice to any Transaction Party (other than the Guarantor) or any other
person in respect of any thing; or

 

(3)taken any other steps against any Transaction Party or any other person;

 

(c)whether or not any Guaranteed Moneys are then due and payable; and

 

(d)despite the occurrence of any event described in clause 10.3.

 

10.3Unconditional nature of obligations

 

(a)The Transaction Documents and the obligations of the Guarantor under the
Transaction Documents are absolute, binding and unconditional in all
circumstances and are not released, discharged or otherwise affected by anything
that but for this provision might have that effect, including:

 

(1)the grant to any Transaction Party or any other person of any time, waiver,
covenant not to sue or other indulgence;

 

(2)the release (including a release as part of any novation) or discharge of any
Transaction Party or any other person;

 

(3)the cessation of the obligations, in whole or in part, of any Transaction
Party or any other person under any Transaction Document or any other document
or agreement;

 

(4)the liquidation of the Noteholder or any Transaction Party or any other
person;

 

(5)any arrangement, composition or compromise entered into by the Noteholder,
any Transaction Party or any other person;

 

(6)any Transaction Document or any other document or agreement being in whole or
in part illegal, void, voidable, avoided, unenforceable or otherwise of limited
force or effect;

 

page 21

 

 

[tlogo2.jpg]

  

(7)any extinguishment, failure, loss, release, discharge, abandonment,
impairment, compounding, composition or compromise, in whole or in part, of any
Transaction Document or any other document or agreement;

 

(8)any Collateral Security being given to the Noteholder by any Transaction
Party or any other person;

 

(9)any alteration, amendment, variation, supplement, renewal or replacement of
any Transaction Document or any other document or agreement or any increase in
the limit or maximum principal amount available under such document;

 

(10)any moratorium or other suspension of any Power;

 

(11)the Noteholder exercising or enforcing, delaying or refraining from
exercising or enforcing, or being not entitled or unable to exercise or enforce,
any Power;

 

(12)the Noteholder obtaining a judgment against any Transaction Party or any
other person for the payment of any of the Guaranteed Moneys;

 

(13)any transaction, agreement or arrangement that may take place with the
Noteholder, any Transaction Party or any other person;

 

(14)any payment to the Noteholder, a Receiver or an Attorney, including any
payment that at the payment date or at any time after the payment date is, in
whole or in part, illegal, void, voidable, avoided or unenforceable;

 

(15)any failure to give effective notice to any Transaction Party or any other
person of any default under any Transaction Document or any other document or
agreement;

 

(16)any legal limitation, disability or incapacity of the Noteholder, or any
Transaction Party or of any other person;

 

(17)any breach of any Transaction Document or any other document or agreement;

 

(18)the acceptance of the repudiation of, or termination of, any Transaction
Document or any other document or agreement;

 

(19)any Guaranteed Moneys being irrecoverable for any reason;

 

(20)any disclaimer by any Transaction Party or any other person of any
Transaction Document or any other document or agreement;

 

(21)any assignment, novation, assumption or transfer of, or other dealing with,
any Powers or any other rights or obligations under any Transaction Document or
any other document or agreement;

 

(22)the opening of a new account of the Debtor (whether alone or with others)
with the Noteholder or any transaction on or relating to the new account;

 

(23)any prejudice (including material prejudice) to any person as a result of
any thing done, or omitted by the Noteholder, any Transaction Party or any other
person;

 

(24)any prejudice (including material prejudice) to any person as a result of
the Noteholder, Receiver, Attorney or any other person selling or realising any
property the subject of a Collateral Security at less than the best price;

 

page 22

 

  

[tlogo2.jpg]

 

(25)any prejudice (including material prejudice) to any person as a result of
any failure or neglect by the Noteholder, Receiver, Attorney or any other person
to recover the Guaranteed Moneys from the Debtor or by the realisation of any
property the subject of a Collateral Security;

 

(26)any prejudice (including material prejudice) to any person as a result of
any other thing;

 

(27)the receipt by the Noteholder of any dividend, distribution or other payment
in respect of any liquidation;

 

(28)the capacity in which a Transaction Party executed a Transaction Document
not being the capacity disclosed to the Noteholder before the execution of the
Transaction Document;

 

(29)the failure of any other Transaction Party or any other person to execute
any Transaction Document or any other document; or

 

(30)any other act, omission, matter or thing whether negligent or not.

 

(b)Clause 10.3(a) applies irrespective of:

 

(1)the consent or knowledge or lack of consent or knowledge, of the Noteholder,
any Transaction Party or any other person of any event described in clause
10.3(a) (and the Guarantor irrevocably waives any duty on the part of the
Noteholder to disclose such information); or

 

(2)any rule of law or equity to the contrary.

 

10.4No competition

 

(a)Until the Guaranteed Moneys have been fully paid and this deed has been
finally discharged, the Guarantor is not entitled to:

 

(1)be subrogated to the Noteholder;

 

(2)claim or receive the benefit of any Encumbrance, Guarantee (including any
Transaction Document) or other document or agreement of which the Noteholder has
the benefit;

 

(3)claim or receive the benefit of any moneys held by the Noteholder;

 

(4)claim or receive the benefit of any Power;

 

(5)except in accordance with clause 10.4(b), either directly or indirectly prove
in, claim or receive the benefit of any distribution, dividend or payment
arising out of or relating to the liquidation of the Debtor or any other person
liable to pay the Guaranteed Moneys;

 

(6)make a claim or exercise or enforce any right, power or remedy (including
under an Encumbrance or Guarantee or by way of contribution) against the Debtor
or any other person liable to pay the Guaranteed Moneys or against any asset of
the Debtor or any other person liable to pay the Guaranteed Moneys, whether such
right power or remedy arises under or in connection with this deed, any other
Transaction Document or otherwise;

 

(7)accept, procure the grant of, or allow to exist any Encumbrance in favour of
the Guarantor from the Debtor or any other person liable to pay the Guaranteed
Moneys;

 

(8)exercise or attempt to exercise any right of set off against, nor realise any
Encumbrance taken from, the Debtor or any other person liable to pay the
Guaranteed Moneys; or

 

page 23

 

  

[tlogo2.jpg]

 

(9)raise any defence or counterclaim in reduction or discharge of its
obligations under the Transaction Documents.

 

(b)If required by the Noteholder, the Guarantor must prove in any liquidation of
the Debtor or any other person liable to pay the Guaranteed Moneys for all
moneys owed to the Guarantor.

 

(c)All moneys recovered by the Guarantor from the Debtor or any other person
liable to pay the Guaranteed Moneys from any liquidation or under any
Encumbrance (whether the Encumbrance is a Transaction Document or otherwise)
must be paid to the Noteholder to the extent of the unsatisfied liability of the
Guarantor under the Transaction Documents.

 

(d)The Guarantor must not do, or seek, attempt or purport to do, any thing
referred to in clause 10.4(a).

 

11General

 

11.1Confidential information

 

The Noteholder must not disclose to any person:

 

(a)this deed; or

 

(b)any information about any Transaction Party,

 

except:

 

(c)in connection with an actual or proposed permitted assignment, novation,
participation or securitisation or entry by the Noteholder into a credit default
swap where the disclosure is made on the basis that the recipient of the
information will comply with this clause 11.1 in the same way that the
Noteholder is required to do;

 

(d)to any professional or other adviser consulted by it in relation to any of
its rights or obligations under the Transaction Documents;

 

(e)to the Reserve Bank of Australia, the Australian Tax Office, the Australian
Transaction Reports and Analysis Centre or any Government Agency in Australia or
elsewhere requiring or requesting disclosure of the information;

 

(f)in connection with the enforcement of its rights under this deed or the
Transaction Documents;

 

(g)to any Related Body Corporate of the Noteholder where the disclosure is made
on the basis that the recipient of the information will comply with this clause
11.1 in the same way that the Noteholder is required to do;

 

(h)where the information is already in the public domain, or where the
disclosure would not otherwise breach any duty of confidentiality;

 

(i)if required by law in Australia or elsewhere (other than under section 275 of
the PPSA to the extent that disclosure would not be required under that section
if the disclosure would breach a duty of confidence); or

 

(j)otherwise with the prior written consent of the relevant Transaction Party
(such consent not to be unreasonably withheld or delayed).

 

page 24

 

 

[tlogo2.jpg]

 

11.2Guarantor to bear cost

 

Any thing that must be done by the Guarantor under this deed, whether or not at
the request of the Noteholder, is to be done at the cost of the Guarantor.

 

11.3Notices

 

(a)Any notice or other communication including any request, demand, consent or
approval, to or by a party to this deed must be in legible writing and in
English addressed as shown below:

 

(1)if to the Guarantor:

 

  Address: Level 8, 350 Collins Street, Melbourne, Australia.         Attention:
Keith Spickelmier and Andrew Adams         Email:

andrew@adamsmanagement.com.au:

kspickelmier1@comcast.net and

kim@discoveryenergy.com

        if to the Noteholder:           Address: DEC Funding LLC, c/o Avista
Capital Partners, 1000 Louisiana Street, Suite 3700, Houston, Texas 77002      
  Attention: Steven Webster         Email: webster@avistacap.com         or as
specified to the sender by the party by notice.

 

(b)If the sender is a company, any such notice or other communication must be
signed by an Officer of the sender.

 

(c)Any such notice or other communication is regarded as being given by the
sender and received by the addressee:

 

(1)if by delivery in person, when delivered to the addressee;

 

(2)if by post, on delivery to the addressee; or

 

(3)if by facsimile when received by the addressee in legible form,

 

but if the delivery or receipt is on a day that is not a Business Day or is
after 4.00pm (addressee’s time) it is regarded as received at 9.00am on the
following Business Day.

 

(d)Any such notice or other communication can be relied upon by the addressee
and the addressee is not liable to any other person for any consequences of that
reliance if the addressee believes it to be genuine, correct and authorised by
the sender.

 

(e)A facsimile transmission is regarded as legible unless the addressee
telephones the sender within 2 hours after the transmission is received or
regarded as received under clause 11.3(c)(3) and informs the sender that it is
not legible.

 

11.4Governing law and jurisdiction

 

(a)This deed is governed by the laws of Victoria.

 

page 25

 

 

[tlogo2.jpg]

 

(b)The parties irrevocably submit to the non-exclusive jurisdiction of the
courts of Victoria.

 

(c)The parties irrevocably waive any objection to the venue of any legal process
on the basis that the process has been brought in an inconvenient forum.

 

(d)The parties irrevocably waive any immunity in respect of its obligations
under this deed that it may acquire from the jurisdiction of any court or any
legal process for any reason including the service of notice, attachment before
judgment, attachment in aid of execution or execution.

 

11.5Prohibition and enforceability

 

(a)Any provision of, or the application of any provision of, this deed or any
Power that is prohibited in any jurisdiction is, in that jurisdiction,
ineffective only to the extent of that prohibition.

 

(b)Any provision of, or the application of any provision of, this deed that is
void, illegal or unenforceable in any jurisdiction does not affect the validity,
legality or enforceability of that provision in any other jurisdiction or of the
remaining provisions in that or any other jurisdiction.

 

11.6Waivers

 

(a)Waiver of any right arising from a breach of this deed or of any Power
arising upon default under this deed or upon the occurrence of an Event of
Default must be in writing and signed by the party granting the waiver.

 

(b)A failure or delay in exercise, or partial exercise, of:

 

(1)a right arising from a breach of this deed or the occurrence of an Event of
Default; or

 

(2)a Power created or arising upon default under this deed or upon the
occurrence of an Event of Default,      does not result in a waiver of that
right or Power.

 





(c)A party is not entitled to rely on a delay in the exercise or non-exercise of
a right or Power arising from a breach of this deed or on a default under this
deed or on the occurrence of an Event of Default as constituting a waiver of
that right or Power.

 

(d)A party may not rely on any conduct of another party as a defence to exercise
of a right or Power by that other party.

 

(e)This clause 11.6 may not itself be waived except by writing.

 

11.7Variation

 

A variation of any term of this deed must be in writing and signed by the
parties.

 

11.8Cumulative rights

 

The Powers in this deed are cumulative and do not exclude any other right,
power, authority, discretion or remedy of the Noteholder.

 

page 26

 

 

[tlogo2.jpg]

 

11.9Assignment

 

(a)Subject to any Transaction Document, the Noteholder may assign its rights
under this deed or any Transaction Document without the consent of the
Guarantor.

 

(b)The Guarantor may not assign any of its rights under this deed or any other
Transaction Document without the prior written consent of the Noteholder.

 

11.10Counterparts

 

(a)This deed may be executed in any number of counterparts.

 

(b)All counterparts, taken together, constitute one instrument.

 

(c)A party may execute this deed by signing any counterpart.

 

11.11Attorneys

 

Each of the attorneys executing this deed states that the attorney has no notice
of the revocation of the power of attorney appointing that attorney.

 

page 27

 

 

[tlogo2.jpg]

 

Signing page

 



  Executed as a deed       Guarantor      

Signed sealed and delivered by

Discovery Energy SA Pty Ltd

by

    sign here ► /s/ William E. Begley     Company Secretary/Director        
print name           sign here ► /s/ Michael D. Dahlke     Director        
print name        

 

  Noteholder      

Signed sealed and delivered by

DEC Funding LLC

by

    sign here ► /s/ Steven Webster     Director         print name    

 

page 28

 